Opinion issued September 23, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00463-CR
———————————
ALEX WADE,
Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 185th District Court
Harris
County, Texas

Trial
Court Case No. 1222385
 

MEMORANDUM OPINION
              We lack jurisdiction to hear this
appeal.  The trial court sentenced
appellant, Alex Wade, and signed a final judgment in this case on February 3,
2010.  Appellant timely filed a motion
for new trial, and therefore the deadline for filing a notice of appeal was May
4, 2010, 90 days after sentencing.  
              Appellant
filed a notice of appeal on May 28, 2010, 114 days after the day sentence
imposed, and 24 days after the deadline. 
An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton
v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987 S.W.2d
605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
              We
therefore dismiss the appeals for lack of jurisdiction.
              All
pending motions are denied as moot.
              It
is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack,
and Justices Alcala and Massengale.
Do not publish.  Tex.
R. App. P. 47.2(b).